DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/18/2020 for application number 16/876,746. The Office acknowledges receipt of the following: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-11 are presented for examination.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  Transitory propagating signals are non-statutory subject matter.  In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  See also Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks et al. (Pub. No. 2015/0186349).

In reference to claim 1, Hicks discloses an information processing device (electronic computing device, fig. 1a and 2a) comprising: a processor (para. 0049, fig. 2a), a memory storing a program (memory, para. 0049, fig. 2a) that causes the processor to execute control of the information processing device to function as an input detector that detects a position of a display, the position being designated (user can tap at a position to create sticky note, para. 0071, fig. 7a), a tag generator that generates a tag image by associating the position detected by the input detector with input information to be input, and displays the tag image generated on the display (sticky note image displayed with text input area, para. 0071-72, figs. 7b-7c), and a display processor that displays, on the display, a plurality of pieces of the input information associated with each of a plurality of the tag images generated by the tag generator (plurality of sticky notes can be displayed, fig. 10 and para. based on each of attributes of the plurality of the tag images (sticky notes have an associated color, font, etc., that they are displayed with, para. 0071-72, 0095).
In reference to claim 2, Hicks discloses the information processing device according to claim 1, wherein the tag generator displays the input information in an area of the tag image selected on the display (input info displayed in sticky note, fig. 7c, para. 0072).
In reference to claim 7, Hicks discloses the information processing device according to claim 1, wherein the tag generator generates the tag image in association with a designated color as one of the attributes, and displays a background color of the tag image in the determined color, and the display processor displays, on the display, the plurality of pieces of the input information based on each of colors of the plurality of the tag images (sticky notes have an associated color that they are displayed with, para. 0071-72, 0095).
In reference to claim 8, Hicks discloses the information processing device according to claim 7, wherein the display processor displays, in a first area, first input information associated with one or more first tag images in which the background color is a first color (first sticky note displayed at first location with first color, and displays input text when clicked, para. 0083), and displays, in a second area, second input information associated with one or more second tag images in which the background color is a second color (second sticky note displayed at second location with second color, and displays input text when clicked, para. 0083).
In reference to claim 9, Hicks discloses the information processing device according to claim 1, further comprising a tag processor that changes at least any one of the position, a background color, a size, and the input information of the tag image displayed on the display (position, color, text can be edited, para. 0071-72).


In reference to claim 10, Hicks discloses an information processing method (para. 0098) for causing one or more processors to execute following steps, the method comprising: detecting an input of a position of a display, the position being designated (user can tap at a position to create sticky note, para. 0071, fig. 7a); generating a tag image by associating the position detected in the detecting with input information to be input, and displaying the tag image generated on the display (sticky note image displayed with text input area, para. 0071-72, figs. 7b-7c); and displaying, on the display, a plurality of pieces of the input information associated with each of a plurality of the tag images (plurality of sticky notes can be displayed, fig. 10 and para. 0081-82; figs. 13a-c and para. 0095), based on each of attributes of the plurality of the tag images generated in the generating (sticky notes have an associated color, font, etc., that they are displayed with, para. 0071-72, 0095).
In reference to claim 11, Hicks discloses a computer-readable recording medium (para. 0030) storing an information processing program for causing one or more processors to execute: detecting an input of a position of a display, the position being designated (user can tap at a position to create sticky note, para. 0071, fig. 7a); generating a tag image by associating the position detected in the detecting with input information to be input, and displaying the tag image generated on the display (sticky note image displayed with text input area, para. 0071-72, figs. 7b-7c); and displaying, on the display, a plurality of pieces of the input information associated with each of a plurality of the tag images (plurality of sticky notes can be displayed, fig. 10 and para. 0081-82; figs. 13a-c and para. 0095), based on each of attributes of the plurality of tag images generated in the generating (sticky notes have an associated color, font, etc., that they are displayed with, para. 0071-72, 0095).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) as applied to claim 1 above, and in further view of Pachikov et al. (Pat. No. 8,880,597).

In reference to claim 3, Hicks teaches the information processing device according to claim 1, wherein the display processor sorts and displays the plurality of pieces of the input information (sticky notes can be sorted and displayed, figs. 13a-c, para. 0095).
However, Hicks does not explicitly teach displaying the plurality of pieces of the input information in different areas for each of the attributes.
displaying the plurality of pieces of the input information in different areas for each of the attributes (notes for a particular category can be displayed when the category is selected, or can be grouped together, col. 8, line 50 to col. 9, line 12, fig. 1D).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks and Pachikov before the earliest effective filing date, to modify the display as disclosed by Hicks to include the different areas as taught by Pachikov.
One of ordinary skill in the art would have been motivated to modify the display of Hicks to include the areas of Pachikov because it would help better organize and search for notes, (Pachikov, col. 2, lines 34-38).
In reference to claim 4, Pachikov further teaches the information processing device according to claim 3, wherein the display processor sorts and displays the plurality of pieces of the input information on different pages for each of the attributes (notes for a particular category can be displayed when the category is selected, which is displaying on different pages, col. 8, line 50 to col. 9, line 12).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) as applied to claim 1 above, and in further view of Simmons (Pat. No. 7,353,453).

In reference to claim 5, Hicks does not explicitly teach the information processing device according to claim 1, wherein the display processor converts the plurality of pieces of the input information into a predetermined display mode and displays the input information converted on the display.
Simmons teaches the information processing device according to claim 1, wherein the display processor converts the plurality of pieces of the input information into a predetermined display mode and displays the input information converted on the display (user can input script, which is converted to text, col. 10, lines 15-33).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks and Simmons before the earliest effective filing date, to modify the input as disclosed by Hicks to include the input conversion as taught by Simmons.
One of ordinary skill in the art would have been motivated to modify the input of Hicks to include the input conversion of Simmons because it would allow users to input handwritten notes, (Simmons, col. 3, lines 38-46).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. (Pub. No. 2015/0186349) as applied to claim 1 above, and in further view of Konno (Pub. No. 2008/0300858).

In reference to claim 6, Hicks does not explicitly teach the information processing device according to claim 1, wherein the display processor determines a display size and a line spacing of characters displayed on the display based on a number of the characters or a number of lines of the characters included in the plurality of pieces of the input information, and displays the plurality of pieces of the input information on the display in accordance with the display size determined and the line spacing determined.
Konno teaches the information processing device according to claim 1, wherein the display processor determines a display size and a line spacing of characters displayed on the display (text size and position can be adjusted, para. 0040-47, 0023-24) based on a number of the characters or a number of lines of the characters included in the plurality of pieces of the input information (adjustments are based on a number of characters, para. 0024), and displays the plurality of pieces of the input information on the display in accordance with the display size determined and the line spacing determined (document is outputted, para. 0028, it would flow logically that it would be displayed in the determined size and line spacing).
It would have been obvious to one of ordinary skill in art, having the teachings of Hicks and Konno before the earliest effective filing date, to modify the display as disclosed by Hicks to include the size and spacing adjustment as taught by Konno.
One of ordinary skill in the art would have been motivated to modify the display of Hicks to include the size and spacing adjustments of Konno because the teachings of Konno help allow text to fit into the limited display area of Hicks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taniguchi, which teaches creating a note, adding handwritten text, and adjusting the size of the note, (figs. 5-7); Uno, which teaches adding electronic tags at a particular position; Madan and Moore, both of which teaches virtual “sticky notes”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW T CHIUSANO/Examiner, Art Unit 2174